DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the newly amended language recites “connected to the impeller shaft”; however, “the impeller shaft” lacks antecedent basis, and it is unclear where the impeller shaft is positioned in relation to the impeller, impeller housing, and drive shaft.  In addition, claim 1 recites “a drive shaft extending from a motor…” and appears to inferentially include a motor, but a motor has not been positively recited or set forth.  Subsequent dependent claims recite functional language involving the motor (i.e. “when the motor is (not) rotating”; “the motor comprises a rotor”; etc.); however, the motor has not been positively recited and only appears to be used in functionally limiting the invention.  It is suggested to first positively recite a motor, prior to using the motor to functionally limit the device, in order to effectively claim the invention.
Claims 2-16 are rejected under the same rationale as being dependent upon claim 1 and its limitations.
In claim 4, the recited motor lacks antecedent basis as a motor has not been positively recited or set forth.  In addition, “a rotor” cannot be positively recited as an element of the motor for the same reasons as mentioned above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansen et al. (USP# 9,962,170; hereinafter “Jansen”).  Jansen discloses a device comprising: a catheter dimensioned for insertion into a bodily lumen (e.g. Fig. 4); an impeller housing coupled to a distal portion of the catheter (e.g. Col 9, ll 33-60); an impeller disposed within the impeller housing (e.g. Fig. 6, #42); an inflatable balloon coupled to the impeller housing (e.g. Fig. 15B, #374); a drive shaft extending from a motor through the catheter and connected to the impeller shaft (e.g. Fig. 6, #68); a tube having at least, a portion of the drive shaft housed therein (e.g. Fig. 6, #2); and an infusion channel in fluid communication with the drive shaft and arranged such that purge fluid is delivered and discharged via the tube to prevent bodily fluid from entering the tube (e.g. Cols 13-14, ll 51-16).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitzan et al. (US 2018/0250456; hereinafter “Nitzan”).  Nitzan discloses a device comprising: a catheter dimensioned for insertion into a bodily lumen (e.g. ¶¶ 9); an impeller housing coupled to a distal portion of the catheter (e.g. Fig. 9, #310); an impeller disposed within the impeller housing (e.g. Fig. 9, #310); an inflatable balloon coupled to the impeller housing (e.g. Fig. 9, #318); a drive shaft extending from a motor through the catheter and connected to the impeller shaft (e.g. Fig. 9, #314); a tube having at least, a portion of the drive shaft housed therein (e.g. Fig. 9, #300); and an infusion channel in fluid communication with the drive shaft and arranged such that purge fluid is delivered and discharged via the tube to prevent bodily fluid from entering the tube (e.g. ¶¶ 194, 103, 112, etc.).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanner et al. (US 2016/0213826; hereinafter “Tanner”).  Tanner discloses a device comprising: a catheter dimensioned for insertion into a bodily lumen (e.g. Fig. 1B); an impeller housing coupled to a distal portion of the catheter and an impeller disposed within the impeller housing (e.g. Fig. 1B, #116, ¶¶ 35); an inflatable balloon coupled to the impeller housing (e.g. ¶¶ 38, 45, etc.); a drive shaft extending from a motor through the catheter and connected to the impeller shaft (e.g. ¶¶ 15); a tube having at least, a portion of the drive shaft housed therein (e.g. ¶¶ 46, 55, etc/); and an infusion channel in fluid communication with the drive shaft and arranged such that purge fluid is delivered and discharged via the tube to prevent bodily fluid from entering the tube (e.g. ¶¶ 17).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792